Title: From Thomas Jefferson to Alexander Donald, 11 April 1790
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
New York Apr. 11. 1790.

In my letter by last post I forgot to inclose you the bill of exchange for £50. sterl. which you were so kind as to furnish me with, and for which I had no occasion. I now inclose it having first torn off the signature. Having been deprived by the snow of the use of my own carriage, which I left at Alexandria, obliged to come on in the stage, and still to have my horses brought on and a servant extraordinary to do it, I so overwent my calculation of probable expences as to change my last guinea at Elizabeth town point. An Irishman would say ’twas well I had a last one. Adieu Your friend and servt

Th: Jefferson

